Exhibit Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350 In connection with the Quarterly Report of Dialysis Corporation of America (the “Company”) on Form 10-Q for the third quarter ended September 30, 2008 as filed with the Securities and Exchange Commission on the date therein specified (the “Report”), the undersigned, Stephen W. Everett, President and Chief Executive Officer of the Company, and Andrew Jeanneret, Vice President of Finance and Chief Financial Officer of the Company, each certify pursuant to 18 U.S.C.
